DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
In claim 12, line 2, “behind of the magnet” should be replaced with --behind [[of]] the magnet--.
In claim 13, line 3, “configured to be couple” should be replaced with --configured to be coupled--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al., US 2015/0369225.



In regard to claim 1,
Ha discloses a linear compressor 100 comprising: a shell (shell 101 and covers 102, 103) that defines an external shape of the linear compressor 100; a driving assembly (motor assembly 140) located in the shell 101-103 and configured to reciprocate relative to the shell 101-103 in an axial direction of the driving assembly (see para. [0031]: “motor assembly 140 that serves as a linear motor”); a supporting assembly (stator system, including stator) configured to support the driving assembly in the shell 101-103; a suction pipe 104 located at the shell 102 and configured to supply refrigerant into the shell 101-103 in the axial direction; and a spring 176 coupled to the driving assembly 140 (at support 137) and to the supporting assembly at 149, the spring 176 being configured to elastically support the driving assembly 140 in the axial direction, wherein the spring includes: a spring body (helical coil portion, see annotated fig. 1) that is configured to extend in the axial direction, a front spring link (straight line portion, see annotated fig. 1) that extends from a first side of the spring body and that defines a first end of the spring body, and a rear spring link (straight line portion, see annotated fig. 1) that extends from a second side of the spring body and that defines a second end of the spring body, and wherein one of the front spring link or the rear spring link is configured to fix to the driving assembly 140 (at support 137), and the other of the front spring link or the rear spring link is configured to fix to the supporting assembly at 149.

In regard to claim 2,
The driving assembly 140 includes a piston 130 configured to reciprocate along a spring central axis that extends in the axial direction, and wherein the spring body extends in a spiral shape around the spring central axis (see annotated fig. 1). 


    PNG
    media_image1.png
    565
    753
    media_image1.png
    Greyscale


In regard to claim 3,
The front spring link and the rear spring link extend toward the spring central axis from the spring body (see annotated fig. 1).
 
In regard to claim 4,
The front spring link is located axially ahead of the rear spring link (see annotated fig. 1), wherein the front spring link is configured to fix to the supporting assembly at 149, and wherein the rear spring link is configured to fix to the driving assembly at 137. 
In regard to claim 5,
 The supporting assembly includes: a cylinder 120 configured to accommodate a piston 130, the piston 130 being configured to reciprocate in the cylinder 120; an outer stator (141, 143, 145) located radially outside of the cylinder 120; a frame 110 that includes a frame body configured to accommodate the cylinder 120 and a frame flange located axially ahead of the outer stator 141, 143, 145 (see annotated fig. 1); and a stator cover 149 located axially behind the outer stator 141, 143, 145, and wherein the front spring link is configured to fix to the stator cover 149 of the supporting assembly. 

	In regard to claim 6,
The driving assembly further includes: a piston 130 configured to reciprocate in the axial direction; and a suction muffler 150, at least a portion of the suction muffler 150 being located in the piston 130 (where elements 137 and 138 are integrally formed with the piston 130 and may be considered part of the piston as they reciprocate with it), and wherein the rear spring link is configured to fix to the suction muffler at 137, element 137 forming the suction muffler (see annotated fig. 1).

In regard to claim 7, 
The spring body 176 includes a plurality of springs arranged in a virtual circle that has a spring diameter to surround an outer side of the suction muffler 150.



In regard to claim 8, 
The rear spring link is located radially inside of the spring body 176 (see annotated fig. 1), and is configured to couple to the suction muffler 150 at 137. 

In regard to claim 9,
The front spring link and the rear spring link extend toward the spring central axis from the spring body (see annotated fig. 1).

In regard to claim 10,
The front spring link is located axially ahead of the rear spring link (see annotated fig. 1), wherein the front spring link is configured to fix to the supporting assembly at 149, and wherein the rear spring link is configured to fix to the driving assembly at 137. 

In regard to claim 11,
The driving assembly includes: a piston 130 configured to reciprocate in the axial direction; a permanent magnet 146 configured to provide driving force to the piston 130; and a magnet frame (connection member 138) that connects the piston 130 to the permanent magnet 146, and wherein the front spring link is configured to fix to the magnet frame 138 (via support 137).

In regard to claim 12, 
The spring body 176 is located axially behind the magnet frame 138 and radially outside of the magnet frame 138 (see annotated fig. 1) 
In regard to claim 13,
The front spring link is located radially inside of the spring body, and configured to be coupled to the magnet frame 110. 

Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loc et al., US 5,944,302.

In regard to claim 16,
Loc discloses a linear compressor 10 comprising: a driving assembly (piston 20, driven by motor 26) configured to reciprocate in an axial direction of the driving assembly (left to right in fig. 4); and a spring 62 configured to elastically support the driving assembly 26 in the axial direction, wherein the spring 62 includes a plurality of spring strands (first and second helical members 78 and 80), each of the spring strands 78, 80 including: a spring body (see annotated fig. 5) that spirally extends around a spring central axis 82, the spring central axis extending in the axial direction, a front spring link (see annotated fig. 5) that extends from a first side of the spring body and that defines a first end of the spring body; and a rear spring link (see annotated fig. 5) that extends from a second side of the spring body and that defines a second end of the spring body, and wherein the spring further includes: a first bracket (fixed flange 66) configured to couple to a plurality of front spring links, and a second bracket (retainer 72) configured to couple to a plurality of rear spring links.



In regard to claim 18,
The first bracket 66 defines a first plane that is perpendicular to the axial direction, and the second bracket 72 defines a second plane that is perpendicular to the axial direction and that is spaced apart from the first plane 66 in the axial direction. 


    PNG
    media_image2.png
    355
    493
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al., US 2015/0369225, in view of Loc et al., US 5,944,302.

In regard to claim 14,
The supporting assembly of Ha includes: a cylinder 120 configured to accommodate a piston 130, the piston 130 being configured to reciprocate in the cylinder 120; an outer stator (141, 143, 145) located radially outside of the cylinder 120; a frame 110 that includes a frame body configured to accommodate the cylinder 120 and a frame flange located axially ahead of the outer stator 141, 143, 145 (see annotated fig. 1); and a stator cover 149 located axially behind the outer stator 141, 143, 145. Ha fails to disclose a spring fastener that extends in the axial direction and that is configured to couple to the stator cover and to the rear spring link. 
However, Loc teaches a substantially similar linear compressor with a spring 62 that includes a spring link (see annotated fig. 5) and a spring fastener (screws 70) that extend in the axial direction and are configured to couple the stator of Loc (housing 14) to the spring link. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have used a fastener as taught by Loc to securely fix the spring of Ha to the stator, Ha being silent as to the means of fixing the spring to the stator.

    PNG
    media_image3.png
    539
    753
    media_image3.png
    Greyscale

In regard to claim 21,
Ha discloses a linear compressor comprising: a cylinder 120 that defines a compression space P; a piston 130 located in the cylinder 120 and configured to reciprocate relative to the cylinder 120 in an axial direction of the cylinder, the piston 130 being configured to compress refrigerant in the cylinder; a stator (frame 110, outer stators 141, 143, and 145, and inner stator 148) that is coupled to the cylinder 120 and that surrounds an outer circumferential surface of the cylinder 120, the stator comprising a stator cover 149 located at an end of the stator and spaced apart from the outer circumferential surface of the cylinder 120; a suction muffler 150 located radially inward of the stator cover 149 and coupled to the piston 130 via connection member 138, the suction muffler 150 being configured to supply refrigerant to the compression space P; a spring module 176 configured to support the piston 130 in the axial direction of the cylinder 120, the spring module 176 comprising: a first bracket (straight line portion, see annotated fig. 1)  configured to couple to the stator cover 149, a second bracket (straight line portion, see annotated fig. 1) spaced apart from the first bracket in the axial direction and configured to couple to the suction muffler 150 (at support 137, which defines the space occupied by suction muffler 150).
Ha does not teach that the spring module comprises one or more spring strands that have a spiral shape extending from the first bracket to the second bracket, each spring strand having a first end coupled to the first bracket and a second end coupled to the second bracket. Ha only teaches a single coil, or strand.
However, Loc teaches a substantially similar linear compressor with a spring module (spring 62) that comprises two spring strands (helical members 78 and 80), each spring strand 78, 80 having a spiral shape extending from a first bracket (fixed flange 66) to a second bracket 
Loc teaches that this spring with two helical members, as compared to a prior art spring shown in fig. 2 and substantially similar to that of Ha, “has substantially greater lateral stiffness than the prior art spring, and… reduces the load exerted by the piston on the cylinder and further reduces the wear. Thus, the operating lifetime of the present compressor is substantially increased over the prior art.” Col. 3, ll. 36-43. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have replaced the single strand spring of Ha with the double strand spring of Loc to increase the operating lifetime of a linear compressor.

    PNG
    media_image4.png
    355
    493
    media_image4.png
    Greyscale



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al., US 2015/0369225, in view of Roke et al., US 7,247,007.
	Ha discloses all of the limitations substantially as claimed, but fails to teach that each of the front spring link and the rear spring link is bent from the spring body and extends radially inward of the spring body. 
	However, Roke teaches a spring 15 for use in a linear compressor that includes front 60 and rear 61 spring links that are bent from the spring body 62-66 and extend radially inward from the spring body (see figs. 4-5). Roke teaches that this configuration helps ensure that “torsion stresses in the portion of the spring at the cylinder mounting are at a minimum and mounting of the spring to the cylinder part is improved.” Col. 7, ll. 50-56. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used the bent radially inward configuration of Roke when fixing the spring links to the compressor of Ha.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loc et al., US 5,944,302, in view of Petrina, US 6,612,556.
Loc discloses all of the limitations as claimed, but only teaches two strands 68 and 70 of the helical spring. Petrina teaches a multihelical spring that can include three strands (helical coil configurations 110, 130, and 150, see fig. 2). Each strand 110, 130, 150 includes a first spring body, a first front spring link (portion that attached to first end 132), and a first rear spring link (portion that attached to second end 134). In combination, the first end 132 is analogous to the first bracket of Loc and the second end is analogous to the second bracket of Loc, such that in combination, the first front spring link, the second front spring link, and the third front spring . 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loc et al., US 5,944,302, in view of Ha et al., US 2015/0369225.

In regard to claim 19,
Loc discloses a motor assembly 26 configured to provide driving force to the driving assembly (piston 20), wherein the motor assembly includes: an outer stator 36; an inner stator located radially inside of the outer stator (portion of housing 14 between coil 32 and piston 20); and rather than a permanent magnet, a coil 32 located between the outer stator 36 and the inner stator 14, and wherein the first bracket 66 is located axially behind the outer stator 36. Loc discloses that the stator 36 includes a permanent magnet and that the moving portion connected to the piston 20 comprises a coil 32. However, the coil and permanent magnet could be switched and still achieve the function of a reciprocating linear compressor. Ha teaches one such linear compressor, where the stator includes a coil windings 143 and 145, and a permanent magnet 146 attached to a piston 130 to reciprocate therewith. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have rearranged the coil/permanent magnet relationship of Loc as taught by Ha to achieve the predictable result of using an electromagnetic linear motor to drive a reciprocating linear compressor.
In regard to claim 20,
Ha teaches a cylinder 120 configured to accommodate a piston 130; a frame 110 that includes a frame body configured to accommodate the cylinder 120 and a frame flange located axially ahead of the outer stator 141, 143, 145; and cover fasteners configured to couple the frame 110 to the first bracket (via support 137). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICK HAMO/Primary Examiner, Art Unit 3746